D’ANNUNZIO, J.A.D.,
concurring.
This is not a complicated case. The Legislature has determined that in the event an employer withholds an increment “for predominantly disciplinary reasons,” disputes regarding the withholding “shall be subject to the grievance procedures established pursuant to law and shall be subject to the provisions of [N.J.S.A. 34:13A-29].” N.J.S.A. 34:13A-26. Under the statute, the terminal step in such a dispute is binding arbitration. N.J.S.A. 34:13A-29. The Legislature also has determined that PERC shall decide whether the withholding of an increment is predominantly disciplinary. N.J.S.A. 34:13A-27a.
In the present case, PERC has determined that the withholding of Krajkovich’s increment was predominantly disciplinary. As the majority points out, our scope of review is limited to determining whether PERC’s decision was arbitrary, capricious or unreasonable. In my opinion, there is evidence in the record to support PERC’s determination in this case that the withholding of Krajkovich’s increment was predominantly disciplinary. The evidence consists of a May 4,1995 letter from the Board secretary advising Dr. Krajkovich that the Board was considering withholding his increment for the following reasons:
Intermittent and long-term absences resulting in disruption to the school environment and requiring the expense of substitute personnel.
In my view, that is language of punishment and restitution which supports PERC’s determination. Although the Board’s final resolution softened the language contained in the May 4 letter, that letter is evidence of the Board’s motive. Thus, I concur in the affirmance of PERC’s determination.